No. 1:20-bk-00422   Doc 11   Filed 05/29/20   Entered 05/29/20 18:03:28   Page 1 of 13
No. 1:20-bk-00422   Doc 11   Filed 05/29/20   Entered 05/29/20 18:03:28   Page 2 of 13
No. 1:20-bk-00422   Doc 11   Filed 05/29/20   Entered 05/29/20 18:03:28   Page 3 of 13
No. 1:20-bk-00422   Doc 11   Filed 05/29/20   Entered 05/29/20 18:03:28   Page 4 of 13
No. 1:20-bk-00422   Doc 11   Filed 05/29/20   Entered 05/29/20 18:03:28   Page 5 of 13
No. 1:20-bk-00422   Doc 11   Filed 05/29/20   Entered 05/29/20 18:03:28   Page 6 of 13
No. 1:20-bk-00422   Doc 11   Filed 05/29/20   Entered 05/29/20 18:03:28   Page 7 of 13
No. 1:20-bk-00422   Doc 11   Filed 05/29/20   Entered 05/29/20 18:03:28   Page 8 of 13
No. 1:20-bk-00422   Doc 11   Filed 05/29/20   Entered 05/29/20 18:03:28   Page 9 of 13
No. 1:20-bk-00422   Doc 11   Filed 05/29/20   Entered 05/29/20 18:03:28   Page 10 of
                                         13
No. 1:20-bk-00422   Doc 11   Filed 05/29/20   Entered 05/29/20 18:03:28   Page 11 of
                                         13
No. 1:20-bk-00422   Doc 11   Filed 05/29/20   Entered 05/29/20 18:03:28   Page 12 of
                                         13
No. 1:20-bk-00422   Doc 11   Filed 05/29/20   Entered 05/29/20 18:03:28   Page 13 of
                                         13
